United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1436
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Matthew L. Lockett,                       *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 5, 2003

                                   Filed: December 9, 2003
                                    ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      In 1990, Matthew Lockett pleaded guilty to conspiring to distribute 50 grams
or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846,
and was sentenced to 135 months imprisonment and 5 years supervised release. In
2002, after Lockett admitted violating conditions of his supervised release, the district
court1 revoked his supervised release and sentenced him to 46 months imprisonment.
Lockett appeals.


      We conclude the district court did not exceed the limits of 18 U.S.C.
§ 3583(e)(3) or abuse its discretion by imposing a 46-month sentence, because this
term does not exceed the 5-year maximum prison sentence that could have been
imposed upon revocation of supervised release. See 21 U.S.C. § 841(b)(1)(A) (drug
offense involving 50 grams or more of cocaine base is punishable by sentence of not
more than life); 18 U.S.C. §§ 3559(a)(1) (offense punishable by maximum term of life
is Class A felony), 3583(e)(3) (limiting supervised-release revocation sentences to no
more than 5 years imprisonment where offense that resulted in term of supervised
release is Class A felony); United States v. St. John, 92 F.3d 761, 766 (8th Cir. 1996)
(period of time defendant’s freedom can be restrained upon revocation of supervised
release is capped by original supervised-release term); United States v. Grimes, 54
F.3d 489, 492 (8th Cir. 1995) (sentence imposed within limits of § 3583(e) is
reviewed for abuse of discretion).


      Accordingly, we affirm, and we grant counsel’s motion to withdraw.


                       ______________________________




      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
                                          -2-